DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 -13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11-13 are indefinite in the use of the phrases “ideal casein concentrate as in claim 11, and “an ideal whey protein concentrate, ..and “diafiltered ideal casein”  as in claim 12, and  “ideal whey protein concentrate” as in claim 13.  It is not known what the word “ideal” is intended to confer.  
Claim 19 is indefinite in the use of the term "preferably".  It is not known when the raw milk should be acidified , either after acidification or not.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 15 , 16, 17, 19, 20 -24 are rejected under 35 U.S.C. 103 as being unpatentable over  Cn 102802426 (CN ‘426) or  Myllarinen et al. (WO2010/128207).
CN’426 discloses a method of a low energy product containing protein, fat and carbohydrate with a lactose content (0030) of from 0-15% on a dry matter basis (0031).  The protein is used in amount of 65-95% , the fat content was less than 10% and carbohydrate less than 15% DMB.  Myllarinen et al. discloses a mixture containing low fat, high protein and low carbohydrate .  The carbohydrate can be less than 15% dry matter (page 4, lines 11-16).  Lactose as claimed is the main sugar in milk products, and would therefore be less than 15%.  The mixture is optionally evaporated and or enzyme treated with lactase, heat treating or microfiltering the milk protein faction, and adding a mineral and a sweetener and or fiber, and a flavoring agent (page 4, lines 32-36, to page 5, lines 1-12).
The acidification is produced by souring either microbiologically or chemically, using starter cultures, or organic or inorganic acids (acidifying) (page 11, lines 15-26 of Myllarinen).
Claim 1 differs from the references in the particular amount of lactose content of 0.6 to 2.5% by weight of the starting material.  However, as the reference to CN’426  discloses as above amounts such as 1-15%,  as does Myllarinen, it would have been within the skill of the ordinary worker to use lower amounts if one wanted less sugar (lactose) in the product.  
	
	In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a low sugar acidified milk product, properties such as amounts of  lactose (milk sugar) in the milk  are important.  It appears that the precise ingredients as well as their proportions affect the amount of sugar which affects the sweetness or acidity of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it would have been obvious to use less sugar to make a less sweet product, or less acid product, and to use lower amounts, since the references disclose amounts within the lower range of lactose use.  
	Claims 2-4 require particular amounts of lactose.  As the reference  to Cn’426 discloses amounts within the claimed amount, it would have been obvious to use the lower range, absent anything new or unexpected (OO31 and 0032 of ‘CN ‘426).  
Claims 5-8 further require particular amounts of protein.  The protein content can be adjusted to from 2.5-7% (page 14, lines 1-4, Myllarinen).

	 The process can be used to make yogurt and fermented milk and quark as in claim 15 (Myllarinen page 14, lines 5-11).  
              Claim 16 requires that the acidification is carried out to a pH of about 4.5 to 4.5, or to 4.6 as in claim 17.  Myllarinen et al. discloses that in yogurt process the mixture can sour for 4 hours or until a pH of 4.3 to 4.4 was reached.  Even though this is lower than 4.5, it is seen that it would have been within the skill of the ordinary worker to acidify to whatever degree was deemed suitable to make a particular product, absent anything new or unobvious in using a pH a little higher than the reference.  
	 
Claim 19 requires that the MRM is enzyme treated, and other treatments after acidification.  Myllarinen et al. discloses that to make soured products the enzyme treatment is performed with a cross-linking enzyme, and a lactase enzyme before souring and other processes (page 14, lines 5-11).   Myllarinen et al. discloses that to make a “set type snack", a chemical starter, GDL was added and transglutaminase to the milk mixture (Example 2).  
Claim 20 is to the product which composition has been disclosed as in claim 1.  
Claim 21 is to the composition containing sugar which is mostly sucrose, proteins , and claim 22 is to the same composition with less than 8% sugar which is mostly sucrose.  Official Notice is taken that sucrose is an extremely well known sugar, and is the Gold standard of sugars, and is also a natural sugar.  As the references disclose the use of less than 15% carbohydrates, and sugar is a carbohydrate, it would have been obvious to use a well- known sugar such as sucrose in the process and composition of the combined references.  
     The limitations of claims 23 and 24 have been disclosed above and are obvious for those reasons.  



	


	Claims 9 -12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Myllarinen et al.  or CN ‘426  as applied to claims 1-8, 15 , 16, 17, 19, 20 -24  above, and further in view of Tikanmaki et al. (2014/0017332).
Claim 9 requires that the milk raw  material (MRM) is made of diafiltered milk protein concentrate and optionally cream .  Tikanmaki et al. discloses a milk based product and method of preparation (title).  The acidified milk protein product can be made from diafiltered milk (0035, ex. 1) .  Therefore, it would have been obvious to make a diafiltered whey protein product containing casein as shown by Tikanmaki et al. in the process of Myllarinen et al. 

	Claim 10 -12 require that the diafiltered milk protein is made of whey protein concentrate and casein protein concentrate produced from diafiltration as above.  Tikanmaki et al. discloses a whey protein (concentrate) product having a ratio of whey protein to casein of about 25:75 made using diafiltration (abstract).   	CN ‘426 discloses the use of a milk protein fraction with a protein content of from 65 to 95%, which would have had to been concentrated, since protein is only found in raw milk in amounts of about 7% or about 3.51 grams in 100 ml of raw milk.  Even though, the milk protein has not been concentrated by diafiltration, no difference is seen absent unexpected results since the amount of protein is known.  As it was known to diafiltrate protein as shown by Tikanmaki,  it would have been obvious use the diafiltered milk protein in the process of Myllarinen et al.  or CN ‘426 for the function of having a diafiltered protein concentrate.  
Claim 13, requires that the raw milk material is made of whey protein concentrate, skim milk, cream and milk minerals, and claim 14 that it is made of milk protein concentrate, water, minerals and maybe cream. Cn ‘426 disclose the use of a milk protein fraction with a protein content of from 65 to 95%, which would have had to been concentrated, since protein is only found in raw milk in amounts of about 7% or about 3.51 grams in 100 ml of raw milk.  The reference to Myllarinen does not say which type of protein is being used, but the amount of protein (page 12, lines 1-30).   The process can be used to make yogurt and fermented milk and quark both of which Official Notice is taken use whole milk or skim milk (page 14, lines 5-11).  Tikanmaki disclose a method of making whey protein product, that the acidified milk product can be supplemented with fat, protein, sugar, and cream, and skim milk (0035), and milk mineral powder which can be 0.1 lactose free (Table 1).   Therefore, it would have been obvious to use a known whey protein product with particular ingredients as shown by Tikanmaki et al. in the process of  Myllarinen et al. or CN ‘426.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Myllarinen et al. or CN ‘426 as applied to claims 1-8, 15 , 16, 17, 19, 20 -24  above, and further in view of Pernell (2005/0019471).
 	Claim 18 further requires that the mixture is homogenized before heat treatment.  However, it is seen that it would have been within the skill or the ordinary worker to mix (homogenize) ingredients before a heat treatment, otherwise the mixture would not have been homogeneous.  Pernell discloses a process of making a dairy product additive by homogenizing or emulsifying a mixture of whey protein and cream (0008, 0010).  Certainly other ingredients could be homogenized in order to have a well- mixed composition.  Therefore, it would have been obvious to mix a composition before further treatment in order to provide a well- mixed composition in the process of the combined references.  
			Applicants’ Information Disclosure form
Particularly pertinent references as found in the IDS are to WO 2008/136671, Fr2224 096.  The first reference discloses milk products with reduced caloric value where the lactose content was lower than 4% and a protein content of from 1-5 % and a casein to whey protein ratio higher than in raw milk wherein yogurt can be made (abstract).  
FR223096 discloses a fermented milk product with a ratio of protein/lactose which has been increased, and where lactose was reduced to less than 1.5% (abstract).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 3-16-2020